DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,489,758. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for generating a payment file. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).


In order words, the claim describes a process for generating and transmitting payment files from templates according to certain rules. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the “payment configuration computer,” “network gateway,” and “payment facilitation computing system.” That is, other than reciting these generic computing devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations falls under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The additional limitations in the claim relate to implementing the process via network or Internet using generic computing devices and databases. This would require a processor and memory in order to perform basic computer functions of receiving user input, retrieving information from the databases, and transmitting information, which are mere extra-solution activities. These components are construed at the highest level of generality. Also, the network limitation is Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving user input, retrieving information from the databases, and transmitting information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing systems (processors) are anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 11 recites a system claim equivalent of claim 1. This claim is similarly rejected under the same rationale as claim 1, supra.

Claims 2 and 12 recite that the executing instructions in the identified template file to scan and extract information from one or more databases to complete the data fields of the modified template file configured for the beneficiary. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and databases are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 3 and 13 recite transmitting the payment file to a file exchange server of the payment facilitation computing system whereby the file exchange server validates the payment file before dissemination. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the supra.

Claim 4 and 14 further recite that the payment file is in an ISO 20022 XML format. This limitation is also part of the abstract idea identified in claim 1. Intellectual Ventures ILLCv. Erie Indem. Co., 850 F.3d 1315, 1328—29 (Fed. Cir. 2017); see also id. at 1328 (“merely using XML tags—as opposed to other kinds of tags—to build an index is still abstract”). Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 5 and 15 recite that the plurality of template files are provided by the payment facilitation system for installation in the payment configuration computer for use in generating the payment file. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 16 recite that a first template file is used for generating a credit payment file and a second template file is used for generating a debit payment file. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 7 and 17 recite extracting information about the beneficiary for completing a first data field in the template file; extracting information about an invoice for the beneficiary for 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claims 8 and 18 recite generating a batch file of a plurality of payment requests for processing.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor (enterprise resource planning system) is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 19 recite wherein a first data field of the template file comprises an amount to be paid to the beneficiary, and the payment file is generated by completing the first data field using a preferred currency of the beneficiary.
These limitations are also part of the abstract idea identified in claim 1, and is therefore similarly rejected under the same rationale as claim 1, supra.

Claims 10 and 20 recite transmitting the payment file to a file exchange server of a bank for processing. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not directed to an abstract idea because it is not directed to any of the enumerated abstract ideas. In particular, Applicant asserts that the identifying, revising and reformatting template payment files is an improvement to conventional electronic payment methods.
Examiner respectfully disagrees. The claimed invention falls under the “certain methods of organizing human activity.” The identifying, modifying and generating steps in the claim can be performed in an analog manner or manually. Using a generic payment configuration computer to achieve same does not integrate the abstract idea into a practical application.
Applicant further argues that the claimed invention is eligible because it recites a practical application by providing a novel arrangement of computing features that address a problem to conventional electronic payment systems and software solution (citing similarity to Bascom). 
	Examiner respectfully disagrees. In the Bascom, the claims were directed to the specific details of filtering data content as an improvement in computer related technology. This is different than the instant claims.  There is no such solution here in the claims of the instant application which relate to data filtering improvements. The instant claims are directed to providing an abstract business solution to an abstract business problem of generating appropriate payment file for a beneficiary. But, a solution to an abstract business problem is still an abstract Bascom, unlike the instant application, provided a technological solution to a technological problem in [a] conventional business practice.
	
	Applicant also asserts that the claimed invention amounts to significantly more than the abstract idea because it recite a novel arrangement of computing features to improve a technological field. 
	Examiner respectfully disagrees. As analyzed above, the claim limitations either individually, or as an ordered combination do not amount to a claim as a whole that is significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.    Lovelett, US Patent Application Pub. No. 2007/0282743;
2.    Miller et al., US Patent Application Pub. No. 2009/0089696;
3.    Narin, US Patent No. 9,141,713; and
4.    Diaz et al., Inter-Organizational Document Exchange — Facing the Conversion Problem with XML—, ACM 2002, pages 1043-1047

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691